Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RESPONSE TO THE RESTRICTION REQUIREMENT has been carefully reviewed and it is held that there is not an Unity of invention. The sets of claims are not unified.  Group I is directed to a removable device and the structure that makes up this device while Group II is directed to placing electrical contacts onto a circuit board. There is no connection between these two sets of claims. The Restriction was proper when it was filed and continues to be proper. The Restriction is now made Final   Applicant is required to cancel all non-elected claims or take other appropriate action.
An Office Action of the merits of Claims 1-10, 16 ad 17 follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claims 5 and 6 applicant recite that the holding element is made from a “high-temperature” plastic material and in Claim 8 applicant recites that the spring blades are made from “high performance” metal.  Applicant is requested to specifically spell out what a “high temperature” plastic material is not and also what a “high performance” metal is not.  The language “high temperature” when applied to generic words such as “plastic material” or “high performance” as applied to a metal is held to be unduly broad and hence meaningless to a POSITA and to this patent examiner. There are hundreds if not thousands or hundreds of thousands of plastic materials that can be construed to be “high temperature plastic materials” Similarly there are hundreds if not thousands or hundreds of thousands of metals that can be construed to be “high performance metal”.  Claims 5, 6 and 8 are held to be unclear, vague and indefinite and do not particularly point out or distinctly claim an invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over. Vicich et al (Pat. No. 5,964,596) (of record); hereinafter Vicich et al.
Vicich et al teach a  removable devices for holding an electrical contacts Vicich et a  removable device (12) for holding an electrical contacts (14) see column (Cf. col. 5), Figures 1-7D) depict an injection molded body including a plurality of holes (28) for receiving the electrical contacts (14) The holes (28)  are configured to receive the electrical contacts (14)  The side wall of the body adjacent to the holes (26) has a plurality of grooves (34) corresponding to openings (Cf. Figs. 3-5).  Each groove (34) opens into one of the plurality of holes (26) of the body. A resilient retaining clement for retaining said electrical contacts (14) In the body includes a plurality of resilient arms acting as springs with the resilient arms including a lever arm portion (18) and an abutment portion (26)  The resilient arms are arranged to face a groove (34) that are located  hole (28) of the body (12) in order to retain electrical contacts (14) in the holes (28) of the body (12). It would have been obvious to provide a removable device (12) for retaining electrical contacts (14) including  a rigid element for holding the electrical contacts (14) including a plurality of housings that are configured to accept  said electrical contacts, the lateral walls of the holding element adjacent to the housings having a plurality of openings (28)  leading into the housing of the rigid holding element (26) and an elastic element for retaining the electrical contacts (14) in the holding element including a plurality of sprung blades that are arranged facing the openings leading into the housings of the rigid housing element so as to retain the electrical contacts in the housings of the holding element  The holding elements (2) that are recited by applicant acts as a leaf in contradistinction to what Vicich et al teach. The mechanical problem that Vicich et al teach solves the same problem that applicant is solving e.g. providing an elastic structure to accept electrical contacts, move these contacts to places where are to be finally placed and release the contacts so that they remain where they are to be ultimately placed   It is conventional in the art to select an elastic structure such as applicant recites vis a vis a resilient arm structure.as Vicih et al teach.  It should have been and is held to be apparent to those skilled Is the art that applicant’s claimed subject matter is obvious in view of Vicich et al. Vicich et teach that the electrical contacts (14) are soldered to the circuit traces of a circuit beard (42) (Cf. Col.5).  After this step the device (12) is removed. That is, the removable device (12) is located on a circuit board when soldering is performed. In order to avoid unnecessary damage the removable device (12) caused by the heat generated by the soldering/welding it would have been obvious in the art to provide that the removable device (12) be constructed/made of (a) a thermally stable material i.e. of a material having (b) a low thermal conductivity material, e.g. ceramic, (c) a “high temperature” plastic material, a “high-performance” plastic material, or the like. Therefore the limitations recited is Claims 2-6, 16 and 17 are held to have been obvious in view of Vicich et al.  As further applied to Claim 7 Vicich et al teach groove (34) extends along hoe (29) (Cf. e.g. Figs 3-5). And extends over substantially the height of the hole (34), It would have been obvious in view of Vicich et al to have extended the groove (34) over the entire height of the hole (34) depending on the actual need. Therefore that limitation recited is Claim 7 is held to have been obvious in view of Vicich et al.  As further applied to Claim 8, as best understood, what applicant recites in this claim i. e that the spring blades are made from “high performance metal” it is self-evident that the metal must be made from a “high performance” metal.  A POSITA would have understood this. Claim 8 therefore is held to have been obvious in view of Vicich et al. As applied to Claim 9 Vicich et al teach that the portion of the retaining device/contacts’ holder is not made from a metal. (Cf. e.g. Figs.1, 3, 5 & 6).  This is to  insure that the fragile electrical contacts ae not damages as they are being positioned and placed in the proper position to be placed into a circuit board. Similarly if one is to use a spring blades as applicant recites/uses a POSITA would thermally insulate these spring blades especially where the spring blades make contact with the electrical contacts so that the held electrical contacts would not bend or otherwise become distorted. Although VIcich et al do not go into this detail in their disclosure a POSITA reading Vicich et al and knowing what was conventional in this art when spring blades were being used to hold the electrical contacts the blades would have to have a thermal insulation applied to them at least where the spring blades contact the electrical contacts. The limitation recited in said Claim 9 is held to have been obvious in view of Vicich et al. As further applied to Claim 10 wherein the applicant’s limitation of comparison of the width of the spring blades at the distal end of the blades with the width of the blades and reciting that width of the distal end is greater at the distal end this comparison would have been obvious to a POSITA because one would desire to make spring blades using a minimum of material with the maximum of functional use. Therefore in order to accomplish this goal a POSITA would make the elastic/spring blades such that the width of the elastic/spring blades would be wider at the distal portion of the elastic/spring blade (in order to grasp the electrical contact mare efficiently) that the remaining portion of the elastic/spring blade. The POSITA would understand this and would have acted accordingly. The limitations recited in said Claim 10 is held to have been obvious in view of Vicich et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /CARL J ARBES/            Primary Examiner, Art Unit 3729